PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/974,338
Filing Date: 8 May 2018
Appellant(s): Ture, Ferhan



__________________
Matthew J. Littlefield
Registration No. 77,623
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 10/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 1, 7 and 15 under 35 U.S.C. 102(a) (1) as being anticipated by Henkin et al. (US 2011/0213655) has been withdrawn.

(2) Response to Argument

As an initial note, the objection to the Specification is not an appealable subject matter and therefore, will not be addressed. Per MPEP 1201 - “The line of demarcation between appealable matters for the Board and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed. The Board will not ordinarily hear a question that should be decided by the Director on petition, and the Director will not ordinarily entertain a petition where the question presented is a matter appealable to the Board. Ordinarily, an objection is petitionable, and a rejection is appealable, but when the objection is "determinative of the rejection" the matter may be addressed by the Board. See In re Hengehold, 440 F.2d 1395, 1403, 169 USPQ 473, 479 (CCPA 1971) and Ex parte Frye, 94 USPQ2d 1072, 1078 (Bd. Pat. App. & Int. 2010)(precedential).” 

A.	Claim 1, 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (US 2014/0344103) in view of Klarfeld et al. (US 2006/0212904).

Before addressing the Appellant’s arguments, a few notes on claim construction. 
The original claims required distribution of topics over linear content (such as TV electronic program guide EPG) and were thoroughly examined in view of the specification.  The cited above Klarfeld et al. (US 2006/0212904) closely matched the specification and was originally presented as the main reference.  However, the claims were substantially broadened.  The independent claims now require plurality of arbitrarily defined time windows of any possible content as well as arbitrarily defined current time window.  A current time window can broadly correspond to a current month, week, an hour, minute or seconds.  Wherein claimed content assets are allowed to be any assets – media or non-media assets.  
With respect to the Appellant’s arguments, it is noted that the arguments do not really address any cited paragraphs, and instead argues various paragraph that were not presented in the Final rejection.

The Appellant argues –
(1) The combination of references does not teach "determining[] a plurality of time window topic distributions corresponding to a plurality of time windows".
Specifically – “Adjusting the length of the viewing history according to content change frequency does not teach, "determining, a plurality of time window topic distributions corresponding to a plurality of time windows," as presently claimed. Zhu does not teach "a plurality of time window topic distributions" but rather teaches a single distribution associated with a variable length viewing history 
The arguments are not persuasive.  As mentioned above, there is no paragraphs with respect to “Adjusting the length” “based on the user's affinity for changing channels” were cited or found to be relevant for the above limitation.  Thus, it is not clear of what are the bases of such arguments.
Zhu explicitly teaches determining – 
“distribution of interests at any time stamp or time slot” [0029]; also see “learn the topic distribution of all words in all videos” [0076];
“model each video as a mixture of topics … The topic distribution of a video and the word distribution of a topic can therefore be estimated” [0048].
Zhu teaches that for “all videos”, the user has watched, distribution of topics is determined for “any … time slot” (window).  It is only reasonable to conclude that any video or a program comprise plurality of time windows, as can be evidenced by paragraph [0039] – “each video is divided into shots by shot boundary detection methods, then visual features are detected from the keyframes of the shots”.  
In summary, every video “divided into shots” and thus, comprise plurality of time windows.  Although Zhu teaches “topic distribution” (singular) and “mixture of topics” (plural) interchangeably, it is reasonable to conclude that there are multiple topics in any video and a plurality of topic distribution is determined, as evidenced by [0049]-[0050].
Therefore, determining “topic distribution of a video”, “topic distribution of all words in all videos” in “any … time slot” is analogous to the limitation of “determining, a plurality of time window topic distributions corresponding to a plurality of time windows”.

The Appellant argues –
(2) “The combination of references does not teach or suggest "determining a plurality of current content topic distributions corresponding to a plurality of content assets associated with a current time window of the plurality of time windows"”.
Specifically – “while Zhu may disclose comparing a user's interest profile (as determined according to the method described above) to a topic distribution of a given piece of content, the comparison in Zhu lacks a temporal element in that that there is no timing constraint in the methodology of Zhu. … Zhu is silent with respect to "a plurality of current content topic distributions corresponding to a plurality of content assets associated with a current time window. … the only hint of a temporal constraint in Zhu is a determination between whether an event (e.g., a content viewing event) happened in the past or is presently happening (e.g., in real-time). However, in Zhu, absent the user tuning to a channel, there is no determination of that channel's topic distribution".
The arguments are not persuasive.  It is not clear to what “lacks a temporal element in that that there is no timing constraint” the Appellant is referring to, as there is no definition of what constitutes the arbitrarily defined “current time window of the plurality of time windows”.  
Once again, the Appellant argues limitation, such as “tuning to a channel” and “determination of that channel's topic distribution” that are not present in the claim. A topic distribution over a whole channel the user is watching is not required by the claim.  A “current time window” is a very broad and ambiguous limitation.  It is undue to determine of what temporal constrain such ambiguously defined limitation actually requires.  Therefore, by a broadest reasonable interpretation any video/program or a portion of a video/program the user currently watches provides current time window.
Wherein Zhu explicitly discloses current time for “videos that the user recently watched” [0028].  See further –
“distribution over topics that estimated from the user's just watched video or a portion of a video and some of the user's previous interests” [0049];
current time stamp from the just watched (portions of) video” [0050] (also see analogous disclosure in [0054]).
A video comprise plurality of time windows and a portion of a just watched video at the current time stamp provides a current time window and is surely analogous to the claimed “current time window of the plurality of time windows”.  And determining distribution over topics at the current time stamp from the just watched portions of video is analogous to the limitation - "determining a plurality of current content topic distributions corresponding to a plurality of content assets associated with a current time window of the plurality of time windows".

The Appellant argues –
(3) The combination of references does not teach or suggest "based on a correlation between a time window topic distribution, of the plurality of time window topic distributions, corresponding to the current time window and one or more current content topic distributions corresponding to one or more content assets of the plurality of content assets associated with the current time window, causing output of a recommendation indicative of the one or more content assets".
The Appellant states that since the limitations (1) and (2) are not disclosed by Zhu, it therefore follows that Zhu necessarily cannot teach the limitation (3).
The arguments are not persuasive.  As stated above, Zhu teaches determining topic distribution for every video and any time slot that user have previously watched, which generates a history of user interests (“mixture of topics”) over time ([0049]).  The user’s history interests (“mixture of topics”) is associated with the user’s current interests (“mixture of topics”) of “the user's just watched video or a portion”, as can be seen from the [0049] –

See further –
“In other words, the interests distribution over topics at the current time stamp from the just watched (portions of) video and the interests at the previous time stamp to the interests of a certain previous time stamp can be predicted” ([0050]).
“the user's current interests is determined based on the previous interests and the just watched (portions of) video” ([0054]).
“the topic distribution of a video P(topicsld;) and the topic distribution of the current interests P(topicslX') need to be calculated” ([0074]).
The user historical interests (i.e. distribution of topics of previously watched videos) is associated with user’s current interests (i.e. distribution of topics of a currently watched video or a portion of the video).  Such association is based on mapping –
“recommendation accuracy may then be mapped to find a set of videos D' with topic distribution the same to or as close as the topic distribution of the user's interests” [0062].
Such association or mapping between the user’s history (i.e. distribution of topics of previously watched videos) and the current interests (i.e. distribution of topics of a currently watched video or a portion of the video) is construed to be analogous to the claimed “a correlation between: a time window topic distribution, of the plurality of time window topic distributions, corresponding to the current time window and one or more current content topic distributions corresponding to one or more content assets of the plurality of content assets associated with the current time window”.

Such limitation is also obvious in view of the Klarfeld et al. (US 2006/0212904) –
correlates to the viewer's interest and is the basis for future computations for program preference” ([1028]). 
Once again, the reference of Klarfeld et al. (US 2006/0212904) closely matches the Appellant’s specification with respect to determining distribution of topics over current channel and distribution of topics over all linear EPG content as shown in [0111], [0118], which comprise plurality of time windows ([0358]-[0360]).  It is also noted that Klarfeld teaches the intent of the present invention, as shown in paragraph [0359] as determining an interest in a current channel the user is watching over interests in program airing at the same time, as indicated by the EPG.
The Appellant does not argues the cited paragraphs of Klarfeld.  Instead, the Appellant argues a motivation to combine the references, as addressed below.

The Appellant argues –
(4) The motivation to combine the references is not supported.
Specifically – “according to the very words of the Office Action, Zhu allegedly already discloses determining a correlation between a current time window and previous time windows. … Thus, Zhu would have no need for the teachings of Klarfeld as asserted by the Office Action. As such, a person skilled in the art would not seek to combine Zhu with Klarfeld”.
The arguments are not persuasive.  As stated above, the original claims were substantially broadened and the concept of invention is changed from distribution of topics over linear content, such as EPG to distribution of topics over any content assets.  Still, the claims are fully examined in view of 
Both reference disclose an analogous invention of determining recommendations for a user watching “multiple programs in one or more channels” (Zhu [0005]), “program channel can be configured to adaptively discover the user's viewing preferences, to recommend video contents to the user, and to deliver the personalized video contents to the user over that particular channel”(Zhu [0033]).  Klarfeld analogously discloses “personal preference database, is used to store the results of the analysis of the individual user's viewing habits. The storage device stores programs as per the user's specific requests or programs recommended by the preference determination module” ([0110]), based on “information obtained from an EPG but is relevant to human viewing habits” [0100].  Klarfeld also explicitly teaches correlating between what the user is currently watching in a current time frame with content available from the EPG airing in the background at the same time, as shown in [0359], which is construed to be an original concept of the present invention. 
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Clearly, both references disclose an analogous invention.   The motivation used to combine the references is from the references themselves and is not improper.  The reference of Klarfeld merely obviate the disclosure of Zhu to be applicable to the EPG content over currently watching channel or a program, as intended by the Appellant specification.



With respect to the dependent claims, the Appellant does not raise any new arguments.

The Appellant’s arguments with respect to the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Henkin et al. (US 2011/0213655) are considered moot as the rejection has been withdrawn.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        

Conferees:
/ALEKSANDR KERZHNER/               Supervisory Patent Examiner, Art Unit 2165                                                                                                                                                                                         

/CRESCELLE N DELA TORRE/               Primary Examiner                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal